UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENNIN DWAYNE JACKSON,

                                 Plaintiff,
                                                        CIVIL ACTION NO.: 18 Civ. 10148 (PGG) (SLC)
                     -against-
                                                                              ORDER
CAPTAIN MORONNA,

                                 Defendant.


SARAH L. CAVE, United States Magistrate Judge.

          Plaintiff Kennin Jackson filed this pro se complaint against the Captain Maronna on

October 31, 2018. (ECF No. 1). The Court granted Plaintiff’s request to proceed in forma pauperis,

that is, without prepayment of fees, and directed Plaintiff to file an amended complaint. (ECF

Nos. 6, 9). On January 23, 2020, the Clerk’s Office received a notification from the Connecticut

Department of Corrections, Office of Inmate Accounts, informing the Court that the plaintiff has

been discharged from the Connecticut Department of Corrections. However, the Court does not

have another address at which to communicate with the plaintiff.

          Under Rule 41(b) of the Federal Rules of Civil Procedure, a district court may dismiss an

action sua sponte for failure to prosecute after notifying the plaintiff. LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001); see Fields v. Beem, No. 13 Civ. 5 (GTS) (DEP), 2013 WL

3872834, at *2 (N.D.N.Y. July 24, 2013) (“A plaintiff is required to notify the Court when his address

changes, and failure to do so is sufficient to justify dismissal of a plaintiff’s complaint.”) (collecting

cases).
         The Court directs Plaintiff to update his address of record within 30 days of the date of

this order. Should Plaintiff fail to comply with this order, the Court will dismiss the action without

prejudice for failure to prosecute.


Dated:          New York, New York
                January 30, 2020


                                                      SO ORDERED


                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
